Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/05/2022 have been entered. Claims 1-3 and 5-16 and 19-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9,12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasianova  (US 2010/0190015, ‘015 hereafter).
Regarding claims 1, 4-6, 9, 12-14 and 19, ‘015 discloses an organic film and a method of making the same, wherein the organic film is formed from a composition exhibiting a  lyotropic liquid crystallinity which comprises a polymer having an acid functional group, water and a base-generating agent being triethylamine, wherein the polymer having following partial structure ([0015], Examples 3 and 10):

    PNG
    media_image1.png
    239
    651
    media_image1.png
    Greyscale

The formula reading upon instantly claimed Formula (0), and the proportion of the basic functional group is 1.1 mole equivalent with respect to total amount of acidic functional group in the polymer (see Example 3, 4.6 ml triethylamine is 0.033 mole, the total mole equivalent of acid functional group is 0.15*2=0.030, [0061])).  ‘015 also discloses that one of the core structure can be a benzene ring (Table 1, IV), which renders the polymer having partial structure reading upon instantly claimed Formula (1) as in claims 6 and 19. ‘015 further discloses that the optical film is a retardation film which is applicable to a liquid crystal display ([0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 2019/0225754, ‘754 hereafter) in view of Kasianova  (US 2010/0190015, ‘015 hereafter).
Regarding claims 1, 4-8, 12-14 and 20, ‘754 discloses an organic film and a method of making the same, wherein the organic film is formed from a composition exhibiting a lyotropic liquid crystallinity which comprises a polyamic acid having an acid functional group, water and a base generating agent being organic amine ([0015], [0018], [0047]-[0050], [0057], [0059], [0097]-[0120], [0122]-[0132], [0141]-[0147]). ‘754 also discloses the composition includes an inorganic particle such as aluminum oxide, zinc oxide reading upon a pigment aggregate ([0086], these metal oxides are white pigments). ‘754 discloses that the polyamic acid contains structure unit with benzene ring and biphenyl group ([0097]-[0110]), but does not specifically disclose the composition exhibiting lyotropic liquid crystallinity and the polymer having a partial structure represented by Formula (0) and Formula (1) as in claims 4-6, however, ‘015 discloses an optical film formed from a composition comprising a polymer having following partial structure ([0015], Example 3 and 10):

    PNG
    media_image1.png
    239
    651
    media_image1.png
    Greyscale

The formula reading upon instantly claimed Formula (0), and the proportion of the basic functional group is 1.1 mole equivalent with respect to total amount of acidic functional group in the polymer (Example 3, 4.6 ml triethylamine is 0.033 mole, the total mole equivalent of acid functional group is 0.15*2=0.030). ‘015 also discloses that the composition can be used to form a retardation film with better optical performance ([0005]-[0007], [0012]). In light of these teachings, one of ordinary skill in the art would have used the polymer of ‘015, to modify the composition of ‘754, in order to render an optical film having better optical performance. ‘015 also discloses that one of the core structure can be a benzene ring (Table 1, IV), which renders the polymer having a partial structure reading upon instantly claimed Formula (1) as in claims 6 and 19. ‘015 further  discloses that the optical film is a retardation film which is applicable to a liquid crystal display ([0012]).   
Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasianova  (US 2010/0190015, ‘015 hereafter) in view of Kawabata et al (US 2018/0079864, ‘864 hereafter).
Regarding claims 2, 3 and 16, ‘015 teaches all the limitations of claims 1 and 4, but ‘015 does not specifically set forth that the composition contains a basic monomer and a polymerization initiator. However, in the same field of endeavor, ‘864 discloses a composition comprising a polyimide precursor being a polymer having acidic functional group  ([0005]-[0037], A1 and A2 are oxygen, and R113 and R114 are hydrogen in formulae (1-1) and (1-2)), wherein a basic monomer such as methylene bis(meth)- acrylamide  is added in order to form a cured film having better heat resistance or to make a pattered structure ([0167],[0185]), and a polymerization initiator is added to generate radicals to initiate curing of the composition ([0317]-[0322]). In light of these teachings, one of ordinary skill in the art would have been motivated to use a basic monomer and a polymerization initiator as taught by ‘864, in order to render the composition being capable of providing a cured product having better heat resistance. Regarding claims 3 and 16, ‘864 also discloses that the composition may further contains a base-generating agent having a plurality of acidic functional acidic groups to improve stability of the composition ([0252]-[0297], Tables 1-3). 
Response to Arguments
Applicant's arguments filed on 10/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference Kasianova’015 does not disclose the blending proportion of the basic functional group to total amount of acid group, this does not find persuasive because the cited reference exemplifies a composition having this proportion being 1.1 ([0061]), which falls within instantly claimed range. 
For the reasons set forth here and of record, the claims stand properly rejected. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782